Name: Commission Regulation (EEC) No 3199/91 of 31 October 1991 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 303/40 Official Journal of the European Communities 1 . 11 . 91 COMMISSION REGULATION (EEC) No 3199/91 of 31 October 1991 fixing the amount of aid for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1626/91 (8); Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1991 /92 year, has been fixed by Commission Regulation (EEC) No 2607/91 (9); Whereas, pursuant to Article 4 of Regulation (EEC) No 1431 /82, die world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1624/91 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1906/91 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 (1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 Q, as last amended by Regulation (EEC) No 2206/90 ( «) ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1991 /92 marketing year was fixed by Council Regulation (EEC) No 1625/91 Q ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82, the activating price for the aid for peas, field beans and sweet lupins is increased Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 2049/82 (,0), as last amended by Regulation (EEC) No 1238/87 (u), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (12) delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in Article 6 (1 ) of Council Regulation (EEC) No 1677/ 85 (13), as last amended by Regulation (EEC) No 2205/90 (14),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; (  ) OJ No L 162, 12. 6. 1982, p. 28 . (2) OJ No L 150, 15. 6. 1991 , p. 10. (3) OJ No L 342, 19 . 12. 1985, p. 1 . 0 OJ No L 150, 15. 6. 1991 , p. 13 . 0 OJ No L 243, 31 . 8 . 1991 , p. 55. O OJ No L 219, 28. 7. 1982, p. 36. (") OJ No L 117, 5. 5 . 1987, p. 9. (12) OJ No L 133, 21 . 5. 1986, p. 21 . H OJ No L 164, 24. 6. 1985, p. 6. (M) OJ No L 201 , 31 . 7. 1990, p. 9 . (4) OJ No L 169, 29. 6. 1991 , p. 46. (0 OJ No L 219, 28 . 7. 1982, p. 1 . (0 OJ No L 201 , 31 . 7. 1990, p. 11 . o OJ No L 150, 15. 6. 1991 , p. 11 . 1 . 11 . 91 Official Journal of the European Communities No L 303/41 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State, HAS ADOPTED THIS REGULATION : Article 1 The amounts of aid provided for in Article 3 (1 ) of Regu ­ lation (EEC) No 1431 /82 is indicated in the Annexes hereto. Article 2 This Regulation shall enter into force on 1 November 1991 . Whereas pursuant to Articles 121 (2) and 307 (2) of te Act of Accession the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1899/91 (l); whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ecus that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 169, 29. 6 . 1991 , p. 29. No L 303/42 Official Journal of the European Communities 1 . 11 . 91 ANNEX I Gross aid Products intended for human consumption : (ECU per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Peas used :  in Spain  in Portugal  in antother Member State Field beans used :  in Spain  in Portugal  in another Member State 7,560 7,577 7,704 7,704 7,577 7,704 7,718 7,735 7,862 7,862 7,735 7,862 7,876 7,893 8,020 8,020 7,893 8,020 8,034 8,051 8,178 8,178 8,051 8,178 8,192 8,209 8,336 8,336 8,209 8,336 8,350 8,367 8,494 8,494 8,367 8,494 8,350 8,367 8,494 8,494 8,367 8,494 Products used in animal feed : (ECU per 100 kg) I Current11 1st period12 2nd period1 3rd period2 4th period3 5th period4 6th period5 A. Peas used :  in Spain  in Portugal  in another Member State B. Field beans used :  in Spain  in Portugal  in another Member State C. Sweet lupins harvested in Spain and used :  in Spain  in Portugal  in another Member State D. Sweet lupins harvested in another Member State and used :  in Spain  in Portugal  in another Member State 9,097 9,149 9,149 9,097 9,149 9,149 11,588 11,657 11,657 11,588 11,657 11,657 9,027 9,081 9,081 9,027 9,081 9,081 11,284 11,356 11,356 11,284 11,356 11,356 * 9,022 9,077 9,077 9,022 9,077 9,077 11,067 11,140 11,140 11,067 11,140 11,140 9,179 9,234 9,234 9,179 9,234 9,234 11,067 11,140 11,140 11,067 11,140 11,140 9,337 9,392 9,392 9,337 9,392 9,392 11,067 11,140 11,140 11,067 11,140 11,140 9,820 9,872 9,872 9,820 9,872 9,872 11,501 11,570 11,570 11,501 11,570 11,570 10,047 10,098 10,098 10,047 10,098 10,098 11,804 11,872 11,872 11,804 11,872 11,872 No L 303/431 . 11 . 91 Official Journal of the European Communities ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 374,08 69,18 18,14 1 942,34 1 161,98 60,83 6,770 13 570 20,44 1 607,64 6,128 381,75 70,60 18,51 1 982,18 1 185,81 62,08 6,909 13 849 20,85 1 640,61 6,254 389,42 72,02 18,88 2 022,01 1 209,64 63,32 7,048 14127 21,27 1 673,58 6,379 397,09 73,44 19,25 2 061,85 1 233,47 64,57 7,187 14 405 21,69 1 706,55 6,505 404,77 74,86 19,62 2 101,68 1 257,30 65,82 7,325 14 683 22,11 1 739,52 6,631 412,44 76,28 20,00 2 141,52 1 281,13 67,07 7,464 14 962 22,53 1 772,49 6,756 412,44 76,28 20,00 2 141,52 1 281,13 67,07 7,464 14 962 22,53 1 772,49 6,756 Amounts to be deducted in the case of :  Peas used in Spain (Pta) : 21,72,  Peas, and field beans used in Portugal (Esc) : 26,50 . ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 444,24 82,16 21,54 2 306,66 1 379,93 72,24 8,040 16 116 24,27 1 909,18 7,277 7,84 0,00 440,94 81,55 21,38 2 289,51 1 369,67 71,70 7,980 15 996 24,09 1 894,99 7,223 8,14 0,00 440,75 81,51 21,37 2 288,50 1 369,07 71,67 7,977 15 989 24,08 1 894,15 7,220 8,30 0,00 448,37 82,92 21,74 2 328,09 1 392,75 72,91 8,115 16 265 24,49 1 926,91 7,345 8,30 0,00 456,04 84,34 22,11 2 367,92 1 416,58 74,16 8,253 16 544 24,91 1 959,88 7,471 8,30 0,00 479,35 88,65 23,24 2 488,94 1 488,97 77,95 8,675 17 389 26,19 2 060,05 7,852 7,84 0,00 490,32 90,68 23,77 2 545,92 1 523,06 79,73 8,874 17 787 26,79 2 107,21 8,032 7,69 0,00 No L 303/44 Official Journal of the European Communities 1 . 11 . 91 ANNEX IV Corrective amount to be added to die amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 444,24 82,16 21,54 2 306,66 1 379,95 72,24 8,040 16 116 24,27 1 909,18 7,277 7,84 0,00 440,94 81,55 21,38 2 289,51 1 369,67 71,70 7,980 15 996 24,09 1 894,99 7,223 8,14 0,00 440,75 81,51 21,37 2 288,50 1 369,07 71,67 7,977 15 989 24,08 1 894,15 7,220 830 0,00 448,37 82,92 21,74 2 328,09 1 392,75 72,91 8,115 16 265 24,49 1 926,91 7,345 8,30 0,00 456,04 84,34 22,11 2 367,92 1 416,58 74,16 ' 8,255 16 544 24,91 1 959,88 7,471 830 0,00 479,55 88,65 25,24 2 488,94 1 488,97 77,95 8,675 17 389 26,19 2 060,05 7,852 7,84 0,00 490,32 90,68 23,77 2 545,92 1 523,06 79,73 8,874 17 787 26,79 2 107,21 8,032 7,69 0,00 1 . 11 . 91 Official Journal of the European Communities No L 303/45 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 ANNEX VII Partial aid Sweet lupins intended for use in animal feed : (in national currency per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use in :  Spain (Pta)  Portugal (Esc) 566,02 104,68 27,44 2 938,97 1 758,20 92,04 10,244 20 533 30,92 2432,54 9,272 10,41 0,00 551,41 101,98 26,73 2 863,09 1 712,80 89,66 9,979 20 003 30,12 2 369,72 9,033 10,86 0,00 540,92 100,04 26,23 2 808,63 1 680,22 87,96 9,790 19 623 29,55 2 324,65 8,861 11,01 0,00 540,92 100,04 26,23 2 808,63 1 680,22 87,96 9,790 19 623 29,55 2 324,65 8,861 11,01 0,00 540,92 100,04 26,23 2 808,63 1 680,22 87,96 9,790 19 623 29,55 2 324,65 8,861 11,01 0,00 561,80 103,90 27,24 2 917,04 1 745,08 91,35 10,167 20 380 30,69 2 414,38 9,203 10,41 0,00 576,46 106,61 27,95 2 993,18 1 790,63 93,74 10,433 20 912 31,49 2 477,40 9,443 10,26 0,00 1 . 11 . 91No L 303/46 Official Journal of the European Communities ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 228,885 128,812 6,89509 0,767417 1 538,24 2,31643 177,382 0,703750